Citation Nr: 0111026	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  98-15 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chest pain, sore 
muscles, and fatigue as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1988 to 
January 1992.  He had service in Southwest Asia from August 
1990 to March 1991.

This matter arises from an April 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which was appealed to the Board of 
Veterans' Appeals (Board).  The Board denied the claim in 
March 2000 and the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  The Court dismissed the veteran's appeal to claims 
for service connection for aching joints, headaches, and 
stomach problems, and vacated the Board's decision regarding 
the remaining claims, and remanded the case for further 
development and readjudication of the claim consistent with 
considerations discussed in the Order dated September 1, 
2000.


REMAND

The veteran is appealing the denial of a claim for 
presumptive service connection due to an undiagnosed illness.  
A February 1998 VA examination report reflected a diagnosis 
of chronic fatigue and fibromyalgia.  A January 2000 VA 
rheumatology clinical record noted no fibromyalgia but 
reflected a finding of musculoskeletal pain.  The veteran 
asserts that his chest pain, sore muscles, and fatigue are a 
result of his service in Southwest Asia.  

Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2000).  Regulations clarify that a 
veteran of the Persian Gulf war must exhibit objective 
indications of a chronic disability resulting from an 
undiagnosed illness or combination of illnesses manifested by 
one or more signs or symptoms.  38 C.F.R. § 3.317(a)(1) 
(2000).  Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving muscle pain, joint pain, 
neurologic signs or symptoms, and cardiovascular signs or 
symptoms.  38 U.S.C.A. § 3.317(b).  It is emphasized that the 
disability must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
test and must have been manifest during active service in the 
Southwest Asia theater of operations or manifest to a 
compensable degree by December 31, 2001.  38 C.F.R. § 
3.317(a)(1)(i), (ii).  

The evidence of record shows that the veteran meets the 
criteria for consideration of presumptive service connection 
based upon his service in the Persian Gulf and objective 
signs and symptoms of fatigue and muscle pain.  However, the 
medical evidence is equivocal with regard to whether he has a 
disability attributable to a diagnosed or undiagnosed 
illness, and whether his condition is related to his service 
in the Persian Gulf.  Therefore, that further development is 
necessary.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, in light of the foregoing, this case is remanded 
to the RO for the following actions: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA, service 
department or private, who have treated 
him for fatigue, chest pain, muscle pain, 
or related symptoms since separation from 
service.  After securing the necessary 
releases, the RO should obtain any 
identified records not already associated 
with the claims file, to include any 
pertinent VA medical records not 
currently associated with the claims file 
from January 1992 to present.  Any 
records received should be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination to ascertain the nature, 
manifestations, severity and etiology of 
any current disorder involving the 
veteran's neuromuscular system to include 
chronic fatigue and chest pain.  All 
appropriate studies must be conducted.  
The physician is requested to determine 
whether any identified chronic disability 
is of a known etiology, and whether it is 
as least as likely as not that any 
identified disability is related to the 
veteran's military service.  The examiner 
is further requested to express an 
opinion as to whether the veteran has 
"objective indications of chronic 
disability" resulting from an illness or 
combination of illnesses manifested by 
signs or symptoms involving the 
neuromuscular system resulting from the 
veteran's Persian Gulf War service.  The 
examiner must review pertinent service 
medical records and postservice medical 
records in assessing any current level of 
disability.  The veteran's claims file 
must be made available to the examiner 
for review prior to and during the 
examination, and it should be indicated 
in the report whether the file was, in 
fact, reviewed.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review or hearing 
as requested.  In reviewing the file, the 
RO should be mindful to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed, particularly sections 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107). 

The purpose of this REMAND is to obtain additional 
development and to comply with the Court's Order of September 
1, 2000.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



